15‐1055‐cv 
      Florez v. CIA 
      15‐1055‐cv                                                
      Florez v. CIA 


 1                                          In the
 2                     United States Court of Appeals
 3                              For the Second Circuit
                                            
 4                                 August Term, 2015 
 5                                  No. 15‐1055‐cv 

 6                                      SERGIO FLOREZ,  
 7                                     Plaintiff‐Appellant, 

 8                                               v. 

 9                          CENTRAL INTELLIGENCE AGENCY, 
10                               Defendant‐Appellee. 
                                           

11                   Appeal from the United States District Court 
12                       for the Southern District of New York. 
13                   No. 1:14‐cv‐01002 ― Sidney H. Stein, Judge. 
                                              
                                              
14                             ARGUED: JANUARY 11, 2016 
15                                DECIDED: JULY 14, 2016 
                                              
                                              
16               Before: STRAUB, LIVINGSTON and CHIN, Circuit Judges. 
                                 
                                    
                                  FLOREZ V. CIA 

 1           Appeal from the entry of summary judgment by the United 
 2    States District Court for the Southern District of New York (Sidney 
 3    H. Stein, Judge), in favor of Defendant‐Appellee Central Intelligence 
 4    Agency, in an action by Plaintiff‐Appellant Sergio Florez challenging 
 5    the Agency’s Glomar response to a Freedom of Information Act 
 6    request.  During the pendency of this appeal, the Federal Bureau of 
 7    Investigation released certain documents concerning the subject of 
 8    Mr. Florez’s request.  Because we find those disclosures relevant to 
 9    the merits of Mr. Florez’s challenge, we REMAND for the District 
10    Court to pass on the import of those documents in the first instance. 
11            
12           Judge LIVINGSTON dissents in a separate opinion.  
                                            
                                            
13                         DAVID E. MCCRAW, (Jeremy A. Kutner, on the 
14                         brief), New York, NY, for Sergio Florez. 

15                       JESSICA JEAN HU (Christopher Connolly, on the 
16                       brief), Assistant United States Attorneys, for Preet 
17                       Bharara, United States Attorney for the Southern 
18                       District of New York, New York, NY. 
                                            

19    STRAUB, Circuit Judge: 

20          This appeal arises from a request submitted to Defendant‐

21    Appellee Central Intelligence Agency (“CIA”) by Plaintiff‐Appellant 

22    Sergio Florez (“Mr. Florez”), pursuant to the Freedom of 

23    Information Act (“FOIA”).  See 5 U.S.C. § 552 et seq.  Mr. Florez’s 



                                        ‐2‐ 
                                                   FLOREZ V. CIA 

 1    request, dated November 3, 2013, sought “the disclosure and release 

 2    of any and all records between 1958 and 1990 related to and or 

 3    mentioning [his] father, Armando J. Florez” (“Dr. Florez”).  Joint 

 4    App’x at 62.  During the 1960s, Dr. Florez served in several high‐

 5    level diplomatic roles on behalf of the Republic of Cuba, including 

 6    as chargé d’affaires1 in Washington, D.C.  He defected to the United 

 7    States in 1968, became an American citizen in 1979, and died in 

 8    October 2013.    

 9            On November 20, 2013, the CIA answered Mr. Florez’s request 

10    with a so‐called Glomar response,2 stating that it “can neither 


                                                            
      1 A chargé d’affaires is “[a]n officer in charge of an embassy who is not an 
      ambassador, (as when, for example, the level of relations between two states has 
      been lowered to below the ambassadorial level) and who is accredited to the 
      minister of foreign affairs, rather than to the chief of state.”  Chas. W. Freeman, 
      Jr., The Diplomat’s Dictionary 29 (2d ed. 2010). 
      2 The term “Glomar response” refers to “a response that neither confirms nor 

      denies the existence of documents responsive to the request.” Ctr. for 
      Constitutional Rights v. CIA, 765 F.3d 161, 164 n.5 (2d Cir. 2014), cert. denied, 135 S. 
      Ct. 1530 (2015).  The term “arises from the CIA’s successful defense of its refusal 
      to confirm or deny the existence of records regarding a ship named the Hughes 
      Glomar Explorer in Phillippi v. Cent. Intelligence Agency, 546 F.2d 1009, 1011 (D.C. 
      Cir. 1976),” Conti v. Dep’t of Homeland Sec., No. 12‐cv‐5827, 2014 WL 1274517, at *3 
      n.2 (S.D.N.Y. Mar. 24, 2014).   


                                                               ‐3‐ 
                                                  FLOREZ V. CIA 

 1    confirm nor deny the existence or nonexistence of records 

 2    responsive to [Mr. Florez’s] request.”  Id. at 70.  It asserted that the 

 3    existence or nonexistence of such records “is currently and properly 

 4    classified and is intelligence sources and methods information” that 

 5    is exempt from disclosure under FOIA.  Id.  On December 4, 2013, 

 6    Mr. Florez timely filed an administrative appeal with the CIA’s 

 7    Agency Release Panel.3    

 8           On February 18, 2014, while Mr. Florez’s administrative 

 9    appeal was pending, Mr. Florez timely filed the underlying action.4  

10    The CIA and Mr. Florez filed cross‐motions for summary judgment.   

11    On April 22, 2014, while the motions underwent briefing, the 

12    Agency Release Panel denied Mr. Florez’s administrative appeal.   


                                                           
      3 The CIA’s Agency Release Panel is composed of various CIA officials and is 
      tasked with, inter alia, rendering “final Agency decisions from appeals of initial 
      adverse decisions under the Freedom of Information Act.”  32 C.F.R. § 1900.41(c). 
      4 “The exhaustion of administrative remedies by plaintiff is not at issue here.  

      Since the CIA did not respond to plaintiff’s appeal within 20 days, he is ‘deemed 
      to have exhausted his administrative remedies with respect to such request,’ 5 
      U.S.C. § 552(a)(6)(C)(i), and may file suit pursuant to 5 U.S.C. § 552(a)(4)(B).”  
      Florez v. CIA, No. 14‐cv‐1002, 2015 WL 728190, at *2 n.3 (S.D.N.Y. Feb. 19, 2015); 
      see also Oglesby v. Depʹt of Army, 920 F.2d 57, 62 (D.C. Cir. 1990).     


                                                              ‐4‐ 
                                  FLOREZ V. CIA 

 1          On February 19, 2015, the United States District Court for the 

 2    Southern District of New York (Sidney H. Stein, Judge) granted 

 3    summary judgment in favor of the CIA and denied Mr. Florez’s 

 4    cross‐motion for summary judgment, holding that “the CIA’s Glomar 

 5    response was justified and the existence of any records is exempt 

 6    from disclosure under FOIA Exemption 1 (for classified national 

 7    defense or foreign policy secrets) and Exemption 3 (for matters 

 8    specifically exempted from disclosure by statute).”  Florez v. CIA, 

 9    No. 14‐cv‐1002, 2015 WL 728190, at *1 (S.D.N.Y. Feb. 19, 2015).  This 

10    timely appeal followed.  

11          During the pendency of this appeal, pursuant to a separate 

12    FOIA request, the Federal Bureau of Investigation (“FBI”) released 

13    several declassified documents pertaining to Dr. Florez on June 23, 

14    2015, and one additional such document on July 24, 2015  

15    (collectively, “FBI Disclosures”).  Mr. Florez requested that the CIA 

16    revise its response to his FOIA request in light of the FBI 




                                        ‐5‐ 
                                    FLOREZ V. CIA 

 1    Disclosures.  The CIA reviewed the FBI Disclosures, but declined to 

 2    alter its position that a Glomar response is supportable in these 

 3    circumstances.  See Letter from Preet Bharara, United States 

 4    Attorney for the Southern District of New York, to Catherine 

 5    O’Hagan Wolfe, Clerk of Court at 1, Florez v. CIA, No. 15‐1055‐cv (2d 

 6    Cir. Dec. 18, 2015), ECF No. 57‐1 [hereinafter “CIA Ltr.”]. 

 7                                  DISCUSSION 

 8           Mr. Florez challenges the CIA’s Glomar response as 

 9    inadequate under the FOIA, but we do not reach the merits of his 

10    challenge at this time.  Because we find the FBI Disclosures relevant 

11    to the issues presented, we remand for the District Court to pass on 

12    the import of those documents in the first instance. 

13    I.     Standard of Review 

14           By statute, a district court must review de novo an agency’s 

15    determination to withhold information requested under the FOIA, 

16    see 5 U.S.C. § 552(a)(4)(B); Main St. Legal Servs., Inc. v. Nat’l Sec. 

17    Council, 811 F.3d 542, , 542 (2d Cir. 2016), and we subsequently 

                                           ‐6‐ 
                                    FLOREZ V. CIA 

 1    review de novo the district court’s ruling, see Ctr. for Constitutional 

 2    Rights v. CIA, 765 F.3d 161, 166 (2d Cir. 2014), cert. denied, 135 S. Ct. 

 3    1530 (2015).  “The government bears the burden of demonstrating 

 4    that an exemption applies to each item of information it seeks to 

 5    withhold, and all doubts as to the applicability of the exemption 

 6    must be resolved in favor of disclosure.”  Ctr. For Constitutional 

 7    Rights, 765 F.3d at 166 (internal citations and quotation marks 

 8    omitted).  Such “[e]xceptions to FOIA’s general principle of broad 

 9    disclosure of Government records have consistently been given a 

10    narrow compass.”  Id. (internal quotation marks and ellipsis 

11    omitted). 

12          “An agency may carry its burden by submitting declarations 

13    giving reasonably detailed explanations why any withheld 

14    documents fall within an exemption, and such declarations are 

15    accorded a presumption of good faith.”  Id. (internal quotation 

16    marks omitted).  We find a Glomar response justified only in 




                                          ‐7‐ 
                                    FLOREZ V. CIA 

 1    “unusual circumstances, and only by a particularly persuasive 

 2    affidavit.”  N.Y. Times Co. v. Dep’t of Justice, 756 F.3d 100, 122 (2d Cir. 

 3    2014) (internal quotation marks omitted); see also Halpern v. FBI, 181 

 4    F.3d 279, 295 (2d Cir. 1999) (“[T]he good faith presumption that 

 5    attaches to agency affidavits only applies when accompanied by 

 6    reasonably detailed explanations of why material was withheld.  

 7    Absent a sufficiently specific explanation from an agency, a court’s 

 8    de novo review is not possible and the adversary process envisioned 

 9    in FOIA litigation cannot function.”). 

10    II.    FOIA Exemptions 1 and 3 

11           On the merits, which we do not reach in this opinion, this 

12    appeal presents an ordinary Glomar inquiry: whether the existence 

13    or nonexistence of documents, within the CIA’s possession and 

14    responsive to Mr. Florez’s request, is itself a fact exempt from 

15    disclosure under one of two FOIA exemptions.  Because the 

16    relevancy of the FBI Disclosures is determined by the scope of the 




                                          ‐8‐ 
                                    FLOREZ V. CIA 

 1    claimed exemptions, we briefly describe the two exemptions at 

 2    issue. 

 3              The CIA relies upon FOIA Exemptions 1 and 3 to support its 

 4    Glomar response.  FOIA Exemption 1 “exempts from disclosure 

 5    records that are ‘specifically authorized under criteria established by 

 6    an Executive order to be kept secret in the interest of national 

 7    defense or foreign policy,’ and ‘are in fact properly classified 

 8    pursuant to such Executive order.’”  Ctr. for Constitutional Rights, 765 

 9    F.3d at 164 (quoting 5 U.S.C. § 552(b)(1)).  The agency asserts that the 

10    existence or nonexistence of responsive records is information 

11    properly classified pursuant to § 1.1(4) of Executive Order 13,526, 

12    which permits classification of information that, if disclosed, 

13    “reasonably could be expected to result in damage to the national 

14    security, which includes defense against transnational terrorism, 




                                         ‐9‐ 
                                                  FLOREZ V. CIA 

 1    and the original classification authority is able to identify or describe 

 2    the damage.”  75 Fed. Reg. 707, 707 (Dec. 29, 2009). 5 

 3           FOIA Exemption 3 “permits the Government to withhold 

 4    information from public disclosure provided that: (1) the 

 5    information is ‘specifically exempted from disclosure by statute’; 

 6    and (2) the exemption statute ‘requires that the matters be withheld 

 7    from the public in such a manner as to leave no discretion on the 

 8    issue’ or ‘establishes particular criteria for withholding or refers to 

 9    particular types of matters to be withheld.’”  ACLU v. Dep’t of Justice, 

10    681 F.3d 61, 72 (2d Cir. 2012) (quoting 5 U.S.C. § 552(b)(3)).  Here, the 

11    CIA invokes Section 6 of the CIA Act of 1949, 50 U.S.C. § 3507 

12    (exempting the CIA from any law that “require[s] the publication or 


                                                           
      5 This excerpt states one of the four requirements for classification pursuant to 
      Executive Order 13,526.  Mr. Florez does not dispute that the other three 
      requirements for classification are met:  “(1) an original classification authority is 
      classifying the information; (2) the information is owned by, produced by or for, 
      or is under the control of the United States Government; (3) the information falls 
      within one or more of the categories of information listed in section 1.4 of this 
      order,” 75 Fed. Reg. 707, 707 (Dec. 29, 2009), one of which is the “intelligence 
      activities (including covert action) [and] intelligence sources or methods” 
      category, id. at 709.   


                                                              ‐10‐ 
                                   FLOREZ V. CIA 

 1    disclosure of the organization, functions, names, official titles, 

 2    salaries, or numbers of personnel employed by the Agency”), and 

 3    Section 102A(i)(l) of the National Security Act of 1947, 50 U.S.C. 

 4    § 3024(i)(1) (protecting “intelligence sources and methods from 

 5    unauthorized disclosure”). 

 6    III.    FBI Disclosures 

 7            During the pendency of this appeal, the FBI Disclosures were 

 8    brought to our attention by Mr. Florez and submitted to us by the 

 9    CIA.  Our threshold inquiry in this appeal is whether the FBI 

10    Disclosures should be considered in adjudicating this case.  

11    Mr. Florez, on one hand, urges us to consider the documents 

12    ourselves and conclude that “the FBI release thoroughly 

13    undermine[s] the CIA’s position.”  Letter from David E. McCraw, 

14    Attorney for Sergio Florez, to Catherine O’Hagan Wolfe, Clerk of 

15    Court at 1, Florez v. CIA, No 15‐1055‐cv (2d Cir. Dec. 18, 2015), ECF 

16    No. 53.  The CIA, on the other hand, urges us to evaluate its 




                                        ‐11‐ 
                                  FLOREZ V. CIA 

 1    response to Mr. Florez’s FOIA request “as of the time it was made 

 2    and not at the time of [our] review,” CIA Ltr. at 1 (internal quotation 

 3    marks omitted), and therefore ignore the FBI Disclosures in our 

 4    analysis of the merits.  If, however, we “determine that the FBI 

 5    disclosures are relevant to the issues on appeal, the CIA respectfully 

 6    requests that this case be remanded to the district court to allow the 

 7    CIA to submit additional declarations addressing the FBI 

 8    disclosures.”  Id. at 3 n.2.  Accordingly, we first address whether the 

 9    FBI Disclosures are relevant to the case.  Answering that question in 

10    the affirmative, we next consider whether we should ignore the 

11    disclosures—resolving the merits based on the record as it existed at 

12    the time of Mr. Florez’s FOIA request—or remand the case to allow 

13    the District Court to weigh the significance of the documents in the 

14    first instance.  Our precedent, judicial efficiency, and common sense 

15    all militate towards the latter and we therefore remand the case to 

16    the District Court.  




                                        ‐12‐ 
                                    FLOREZ V. CIA 

 1          A.     Relevance 

 2          Due to issues of timing, the District Court below never had 

 3    the opportunity to weigh the significance of the FBI Disclosures and, 

 4    accordingly, on appeal, “we lack the benefit of an evaluation of this 

 5    issue by the district court.”  Official Comm. of Unsecured Creditors of 

 6    WorldCom, Inc. v. SEC, 467 F.3d 73, 79 (2d Cir. 2006) (Sotomayor, J.).  

 7    We therefore limit our inquiry at this juncture to whether the 

 8    documents are relevant to the merits of this appeal, such that we 

 9    need consider whether to accord the District Court the opportunity 

10    to assess them in the first instance.  See Eric M. Berman, P.C. v. City of 

11    New York, 796 F.3d 171, 175 (2d Cir. 2015) (per curiam) (“[I]t is this 

12    Court’s usual practice to allow the district court to address 

13    arguments in the first instance.” (internal quotation marks omitted)); 

14    see also, e.g., United States v. Salameh, 152 F.3d 88, 159 (2d Cir. 1998) 

15    (per curiam) (concluding that the “best solution” for evaluating 

16    “newly discovered evidence” was for such evidence to “be 




                                          ‐13‐ 
                                     FLOREZ V. CIA 

 1    addressed . . . by the district court first”), cert. denied, 526 U.S. 1044 

 2    (1999). 

 3           “Evidence is relevant if: (a) it has any tendency to make a fact 

 4    more or less probable than it would be without the evidence; and (b) 

 5    the fact is of consequence in determining the action.”  Fed. R. Evid. 

 6    401.  See also United States v. Certified Envtl. Servs., Inc., 753 F.3d 72, 90 

 7    (2d Cir. 2014) (“[T]he definition of relevance under Fed. R. Evid. 401 

 8    is very broad.”).  More briefly stated, evidence is relevant if it has 

 9    “appreciable probative value.”  Relevant, Black’s Law Dictionary 

10    (10th ed. 2014); see also United States v. Litvak, 808 F.3d 160, 179–80 

11    (2d Cir. 2015).  “Relevance is a legal determination.”  United States v. 

12    Staniforth, 971 F.2d 1355, 1358 (7th Cir. 1992) (Posner, J.) abrogated on 

13    other grounds by United States v. Wells, 519 U.S. 482 (1997).  

14    Conversely, it is “the province of the finder of fact to determine 

15    what weight to accord” such relevant evidence.  Jim Beam Brands Co. 

16    v. Beamish & Crawford Ltd., 937 F.2d 729, 736 (2d Cir. 1991).  Accord 




                                           ‐14‐ 
                                     FLOREZ V. CIA 

 1    Barefoot v. Estelle, 463 U.S. 880, 898 (1983) (“[T]he rules 

 2    of evidence generally extant at the federal and state levels anticipate 

 3    that relevant, unprivileged evidence should be admitted and its 

 4    weight left to the factfinder, who would have the benefit of cross‐

 5    examination and contrary evidence by the opposing party.”).   

 6           We conclude that the FBI Disclosures are relevant to the 

 7    present Glomar inquiry.  At minimum, the FBI Disclosures are 

 8    germane to the CIA’s asserted rationale for asserting a Glomar 

 9    response, which is that confirming the existence or non‐existence of 

10    responsive records would confirm either the Agency’s interest or 

11    disinterest in Dr. Florez as an intelligence asset.  Specifically, the 

12    documents appear to include the following revelations: (1) the FBI 

13    investigated Dr. Florez’s background and tracked his career 

14    development, official activities, and international relocations, see, 

15    e.g., CIA Ltr., Ex. A at 13, 27, 32, 36, 45–46; id., Ex. B at 1; (2) the FBI 

16    cultivated informants in order to obtain information concerning 




                                           ‐15‐ 
                                    FLOREZ V. CIA 

 1    Dr. Florez, including material which pertained to both his 

 2    professional and personal conduct, see, e.g., id., Ex. A at 6, 16–17, 19, 

 3    21, 23, 29, 35, 45–46; and (3) several other government departments 

 4    and agencies provided to or received from the FBI information 

 5    concerning Dr. Florez, see, e.g., id., Ex. A at 25 (Department of State; 

 6    Immigration & Naturalization Service (“INS”)), 27–28 (Department 

 7    of State), 34–35 (Department of State; Navy’s Office of Naval 

 8    Intelligence (“ONI”); Air Force’s Office of Special Investigations 

 9    (“OSI”); Army’s Chief of Staff for Intelligence (“ACSI”)), 47 (same); 

10    id., Ex. B at 1 (INS). 

11           These public disclosures have appreciable probative value in 

12    determining, under “the record as a whole,” “whether the 

13    justifications set forth in the [CIA’s] declaration are logical and 

14    plausible in this case.”  Ctr. for Constitutional Rights, 765 F.3d at 168.  

15    The CIA’s declaration relies heavily on the import of masking the 

16    government’s intelligence interest (if any) in Dr. Florez and in 




                                          ‐16‐ 
                                                  FLOREZ V. CIA 

 1    maintaining complete secrecy as to whether any intelligence 

 2    activities were focused on him.  Though the FBI Disclosures do not 

 3    reveal the CIA’s activities or involvement, they appear to suggest 

 4    that multiple government departments and agencies were 

 5    investigating, monitoring, and had an intelligence interest in 

 6    Dr. Florez, and that the FBI cultivated informants to gather 

 7    information about him.  This now‐public information may bear on 

 8    the CIA’s position that the mere acknowledgement that it does or 

 9    does not have possession of documents that reference Dr. Florez 

10    would harm the national security, or otherwise disclose Agency 

11    methods, functions, or sources.6      


                                                           
      6  Although the release of information from a third party agency may more 

      directly bear upon whether another agency’s revelation of the existence or 
      nonexistence of records “reasonably could be expected to result in damage to the 
      national security,” 75 Fed. Reg. 707, 707 (Dec. 29, 2009), the determinative 
      consideration under Exemption 1, there is no obvious reason why such third 
      party disclosures cannot, in certain instances, likewise permit an inference 
      contradicting an asserting agency’s Glomar response under Exemption 3.  Indeed, 
      in this case, beyond a separate boilerplate recitation of the Exemption 3 
      framework, see Joint App’x at 54‐56, the CIA has proffered a single general 
      rationale with respect to both Exemptions.  See Joint App’x at 43‐46.  We leave it 
      to the District Court, in the first instance, to assess “on the whole record” 


                                                              ‐17‐ 
                                                  FLOREZ V. CIA 

 1           The Dissent disagrees that the FBI Disclosures even might bear 

 2    on the sufficiency of the CIA’s Glomar response and therefore 

 3    concludes that we should deem those disclosures irrelevant.  See 

 4    Dissent at 3‐11.  With respect to our dissenting colleague, we simply 

 5    diverge on this point.  Whereas the Dissent casually dismisses the 

 6    FBI Disclosures as “disclos[ing] little regarding Dr. Florez,” see 

 7    Dissent at 5, we believe the documents contain disclosures that bear 

 8    upon whether the CIA is able to carry its burden in this case, to wit, 

 9    “whether on the whole record the Agency’s judgment objectively 

10    survives the test of reasonableness, good faith, specificity, and 

11    plausibility.”  Gardels v. CIA, 689 F.2d 1100, 1105 (D.C. Cir. 1982). 

12           The Dissent attempts to downplay the scope of the FBI 

13    Disclosures at every turn, shrugging them off as revealing nothing 

14    more than “that the FBI maintained some interest in Dr. Florez for 

15    some period of time.”  See Dissent at 11.  But to be clear, the 
                                                                                                                                         
      whether, in light of the recent FBI Disclosures, this rationale “objectively survives 
      the test of reasonableness, good faith, specificity, and plausibility.”  Gardels v. 
      CIA, 689 F.2d 1100, 1105 (D.C. Cir. 1982). 


                                                           ‐18‐ 
                                                   FLOREZ V. CIA 

 1    disclosures in fact reveal a wealth of information, including that the 

 2    FBI maintained an active interest in Dr. Florez for well over a 

 3    decade, tracking the development of his career, including his foreign 

 4    deployments and travel on behalf of the Cuban government in 

 5    Europe, documenting his familial affiliations and personal affairs, 

 6    and taking a particular interest in the fact he had grown 

 7    disillusioned with the communist regime in Cuba and contemplated 

 8    defection to the United States.  These findings were shared with a 

 9    myriad of other agencies, including, inter alia, the Department of 

10    State, the Navy’s Office of Naval Intelligence, the Army’s Chief of 

11    Staff for Intelligence, and the Air Force’s Office of Special 

12    Investigations, in addition to being circulated to the FBI’s Foreign 

13    Liaison Desk and FBI legal attachés in Madrid and Paris.7  We 

14    believe this information would be probative to a reasonable finder of 




                                                            
      7  The FBI Disclosures sometimes refer to these legal attachés as “legats.”  See, 

      e.g., FBI Disclosures at 40.   


                                                               ‐19‐ 
                                  FLOREZ V. CIA 

 1    fact attempting to discern the “reasonableness, good faith, 

 2    specificity, and plausibility” of the CIA’s current Glomar response. 

 3          Rather than grapple with the full scope of the disclosures, the 

 4    Dissent fixates on the fact that the disclosures emanate from the FBI, 

 5    rather than the CIA.  Although apparently hesitant to plainly say as 

 6    much, the Dissent essentially argues that, under the official 

 7    acknowledgment doctrine, the disclosures of other federal 

 8    agencies—regardless of the extent to which they bear on the validity 

 9    of another agency’s Glomar rationale—are never relevant and must 

10    be wholly disregarded.  See Dissent at 12‐15 & n.7.  This conclusion 

11    confuses the act of waiver—which we uniformly recognize as a 

12    privilege reserved to the agency asserting a Glomar response—with 

13    an agency’s independent obligation to “carry its burden by 

14    submitting declarations giving reasonably detailed explanations 

15    why any withheld documents fall within an exemption,” Ctr. For 

16    Constitutional Rights, 765 F.3d at 166 (internal quotation marks 




                                       ‐20‐ 
                                                 FLOREZ V. CIA 

1    omitted), a burden which can only be carried when the agency’s 

2    declarations “are not called into question by contradictory evidence 

3    in the record.”  Elec. Privacy Info. Ctr. v. Natʹl Sec. Agency, 678 F.3d 

4    926, 931 (D.C. Cir. 2012).  In other words, a third party agency’s 

5    disclosures cannot waive the asserting agency’s right to a Glomar 

6    response, but such disclosures may well shift the factual 

7    groundwork upon which a district court assesses the merits of such 

8    a response.8   




                                                          
     8  Indeed, the Dissent appears to recognize as much, repeatedly explaining why 

     these particular disclosures supposedly do not bear upon the CIA’s Glomar 
     rationale.  For instance, the Dissent touts the fact that the FBI Disclosures “do not 
     even mention the CIA,” Dissent at 3, or “even discuss the CIA or its activities,” 
     Dissent at 8.  Accordingly, the “documents here . . . are simply not helpful in 
     assessing the logic and plausibility” of the Glomar response at issue.  Dissent at 5.  
     See also Dissent at 11‐12 (“[T]hese documents . . . are simply not relevant to the 
     question whether the CIA’s justification for its Glomar response in this case is 
     plausible and makes sense” (emphasis in original)).  This tacit acknowledgment 
     that certain disclosures from a third party agency might weigh on the validity of 
     a Glomar response (i.e., those expressly referring to the asserting agency or its 
     activities) makes all the more puzzling both the Dissent’s refusal to allow the 
     District Court to weigh the facts in the first instance (as the Dissent itself has 
     plainly done) and its insistence on propagating a per se rule barring consideration 
     of third party disclosures on the sufficiency of an agency’s Glomar response. 


                                                             ‐21‐ 
                                   FLOREZ V. CIA 

 1          The official acknowledgment doctrine prohibits agencies from 

 2    “provid[ing] a Glomar response when the existence or nonexistence 

 3    of the particular records covered by the Glomar response has been 

 4    officially and publicly disclosed.”  Wilner, 592 F.3d at 70.  This 

 5    waiver is limited only to official and public disclosures made by the 

 6    same agency providing the Glomar response, and therefore does not 

 7    “requir[e] [the agency] to break its silence” as a result of “statements 

 8    made by another agency.”  Frugone v. CIA, 169 F.3d 772, 775 (D.C. 

 9    Cir. 1999) (refusing to “treat the statements of the [Office of 

10    Personnel Management] . . . as tantamount to an official statement of 

11    the CIA”). 

12          But we do not impute the FBI’s decision to disclose 

13    information about Dr. Florez to the CIA, or suggest that the FBI 

14    Disclosures necessarily preclude the CIA’s right to assert a Glomar 

15    response.  See Wilson v. CIA, 586 F.3d 171, 187 (2d Cir. 2009) 

16    (declining to “infer official disclosure of information classified by the 




                                         ‐22‐ 
                                                  FLOREZ V. CIA 

 1    CIA from . . . [the] release of information by another agency”).  

 2    Rather, we simply conclude that the FBI Disclosures are relevant 

 3    evidence—unavailable to the District Court at the time of its initial 

 4    decision—bearing upon the sufficiency of the justifications set forth 

 5    by the CIA in support of its Glomar response.  Put simply, the official 

 6    acknowledgment doctrine has no impact on our opinion in this case.  

 7    The Dissent’s exclusive reliance on the official acknowledgement 

 8    doctrine, to create out of whole cloth a rule limiting the evidence a 

 9    district court may consider in a Glomar inquiry, only serves to 

10    demonstrate that it is promoting a solution of no applicability to this 

11    case. 9 



                                                           
      9 The Dissent attempts to extrapolate this limitation from the “animating 

      principles” of the official acknowledgment doctrine, which, it contends, bar the 
      “‘anomalous result’ that disclosures by one agency could open the door to 
      compelled disclosure by another.”  See Dissent at 15 n.7 (quoting Frugone, 169 
      F.3d at 775).  Suffice to say, we do not believe that allusion to the “animating 
      principles” of an inapplicable doctrine serves to vindicate the Dissent’s proposed 
      rule.  Moreover, as already explained, this categorical limitation is at odds with 
      the Dissent’s own acknowledgment that certain agency disclosures might, in 
      some hypothetical instances, lead to disclosure by another agency.  See, e.g., 
      Dissent at 13.  


                                                              ‐23‐ 
                                    FLOREZ V. CIA 

 1           Rather than place an arbitrary limitation on the range of 

 2    evidence a district court may consider in assessing the sufficiency of 

 3    an agency affidavit filed in support of a Glomar response, our cases 

 4    instruct that we accord “substantial weight” to such affidavits, but 

 5    only “provided [that] the justifications for nondisclosure are not 

 6    controverted by contrary evidence in the record . . . .”  Wilner, 592 

 7    F.3d at 68 (citation omitted).  See also Elec. Privacy Info. Ctr., 678 F.3d 

 8    at 931 (district courts, in Glomar case, may grant summary judgment 

 9    on the basis of agency affidavits “if they are not called into question 

10    by contradictory evidence in the record”).  Indeed, categorically 

11    excluding public documents as evidence when reviewing a Glomar 

12    response flies in the face of our own instruction that “[i]n evaluating 

13    an agency’s Glomar response . . . [t]he court should attempt to create 

14    as complete a public record as is possible.”  Wilner, 592 F.3d at 68 

15    (internal quotation marks omitted).  It defies reason to instruct a 

16    district court to deliberately bury its head in the sand to relevant and 




                                          ‐24‐ 
                                   FLOREZ V. CIA 

 1    contradictory record evidence solely because that evidence does not 

 2    come from the very same agency seeking to assert a Glomar response 

 3    in order to avoid the strictures of FOIA.  See Gardels, 689 F.2d at 1105 

 4    (“The test is not whether the court personally agrees in full with the 

 5    CIA’s evaluation of the danger—rather, the issue is whether on the 

 6    whole record the Agencyʹs judgment objectively survives the test of 

 7    reasonableness, good faith, specificity, and plausibility in this field 

 8    of foreign intelligence in which the CIA is expert and given by 

 9    Congress a special role.” (emphasis added)).   

10           Having determined that the FBI Disclosures are relevant to the 

11    merits of this case, we briefly address why remand is appropriate in 

12    this instance.   

13           B.     Remand  

14           Although we conclude that the FBI documents are relevant to 

15    this case, our precedent nonetheless permits us to set aside the FBI 

16    Disclosures by adhering to the so‐called “general rule” that “a FOIA 




                                        ‐25‐ 
                                                  FLOREZ V. CIA 

 1    decision is evaluated as of the time it was made and not at the time 

 2    of a court’s review,” N.Y. Times, 756 F.3d at 110 n.8.    In our view, 

 3    however, departure from that practice is warranted in this instance.  

 4    Indeed, having now found the FBI Disclosures relevant to the 

 5    sufficiency of the asserted Glomar rationale, the CIA asks us to 

 6    proceed in this precise manner.  See CIA Ltr. at 3 n.2.10 

 7           First, the policy underpinning the general rule does not apply 

 8    here.  As one of our sister circuits has explained, “[t]o require an 

 9    agency to adjust or modify its FOIA response based on post‐

10    response occurrences could create an endless cycle of judicially 

11    mandated reprocessing each time some circumstance changes.”  

12    Bonner v. Dep’t of State, 928 F.2d 1148, 1152 (D.C. Cir. 1991).  This 

13    case features no such judicially mandated reprocessing, as 


                                                           
      10 The agency unambiguously stated that if we “were to determine that the FBI 

      disclosures are relevant to the issues on appeal,” it would “request[] that this 
      case be remanded to the district court to allow the CIA to submit additional 
      declarations addressing the FBI disclosures.”  See CIA Ltr. at 3 n.2.  Having so 
      determined, and for the additional reasons detailed herein, we accede to the 
      agency’s request. 


                                                              ‐26‐ 
                                                  FLOREZ V. CIA 

 1    Mr. Florez, not the courts, requested that the CIA modify its FOIA 

 2    response in light of the FBI Disclosures.  Without being directed to 

 3    do so, the CIA then reviewed those documents and determined not 

 4    to alter its response to Mr. Florez’s FOIA request after due 

 5    consideration.  See CIA Ltr. at 1 (“The CIA has reviewed [the FBI 

 6    Disclosures] and informed [Mr.] Florez’s counsel that they do not 

 7    alter . . . the CIA’s response . . . .”).  Thus, the CIA has already 

 8    voluntarily undertaken and completed any “reprocessing” that 

 9    could arise from remanding the case to allow the District Court to 

10    consider the FBI Disclosures.11 

11           Second, consideration of the FBI Disclosures is “the most 

12    sensible approach” in this case.  N.Y. Times, 756 F.3d at 110 n.8 


                                                           
      11 Indeed, that is likely why the agency itself asks us to remand the case to the 

      District Court, if we find the FBI Disclosures relevant to the issues on appeal.  See 
      CIA Ltr. at 3 n.2.  Although the CIA has indicated that it may wish to submit 
      additional declarations in support of its Glomar response on remand, such 
      litigation is distinct from an agency’s often‐lengthy processing of FOIA requests.  
      See Adam Cohen, The Media That Need Citizens: The First Amendment and the Fifth 
      Estate, 85 S. Cal. L. Rev. 1, 64 (2011) (describing agencies’ “generally lengthy 
      processing delays” of FOIA requests). 


                                                              ‐27‐ 
                                  FLOREZ V. CIA 

 1    (rejecting the government’s argument “that we cannot consider any 

 2    official disclosures made after the District Court’s opinion,” and 

 3    concluding that “[t]aking judicial notice” of “ongoing disclosures by 

 4    the Government made in the midst of FOIA litigation” is “the most 

 5    sensible approach”); accord ACLU v. CIA, 710 F.3d 422, 431 (D.C. Cir. 

 6    2013) (taking notice of statements post‐dating district court’s grant 

 7    of summary judgment).  If we were to proceed to the merits, and 

 8    therefore potentially affirm the decision of the District Court, 

 9    without considering the FBI Disclosures, we would accomplish little 

10    more than consign Mr. Florez to filing a fresh FOIA request, 

11    beginning the process anew with the FBI Disclosures in hand.  Such 

12    an outcome makes little sense and would merely set in motion a 

13    multi‐year chain of events leading inexorably back to a new panel of 

14    this Court considering the precise question presented here, perhaps 

15    in about two‐and‐a‐half years (Mr. Florez’s FOIA request was 

16    submitted in November 2013).  This delay would not serve the 




                                        ‐28‐ 
                                                  FLOREZ V. CIA 

 1    purposes of FOIA or the interests of justice, and it is inefficient to 

 2    send Mr. Florez back to the end of the line.12  Because the CIA has 

 3    already reviewed the FBI documents and reaffirmed its Glomar 

 4    response, we know how the CIA would respond to Mr. Florez’s 

 5    renewed request, and there is no reason we should not take into 

 6    account the reality in which this action proceeds.13   

 7           Third, remanding the case is in keeping with our general 

 8    policy that the trial court should consider arguments—and weigh 

 9    relevant evidence—in the first instance.  See Quinones on Behalf of 

10    Quinones v. Chater, 117 F.3d 29, 36 (2d Cir. 1997) (“As the [factfinder] 

11    did not address this evidence, we think it best to remand the case so 

12    that he can consider in the first instance what weight to accord it.”); 
                                                           
      12 See Staff of H. Comm. on Oversight and Gov’t Reform, 114th Cong., FOIA Is 
      Broken: A Report 36 (2016) (“Delays waste time and taxpayer money.”); Michael 
      E. Tankersley, How the Electronic Freedom of Information Act Amendments of 1996 
      Update Public Access for the Information Age, 50 Admin. L. Rev. 421, 425 (1998) 
      (“Despite the intention of the FOIA, the public’s access to government 
      information is inefficient, ineffective, and costly.” (internal quotation marks 
      omitted)). 
      13 Cf. Andrew Christy, The ACLU’s Hollow FOIA Victory Over Drone Strikes, 21 

      Geo. Mason L. Rev. 1, 8 (2013) (noting a “startling disconnect between reality and 
      the law in Glomar cases”). 


                                                              ‐29‐ 
                                   FLOREZ V. CIA 

 1    Eric. M. Berman, P.C., 796 F.3d at 175; Salameh, 152 F.3d at 159; accord 

 2    Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 387 (2008) 

 3    (“Rather than assess the relevance of the evidence itself and conduct 

 4    its own balancing of its probative value and potential prejudicial 

 5    effect, the Court of Appeals should have allowed the District Court 

 6    to make these determinations in the first instance, explicitly and on 

 7    the record.”); Pullman‐Standard v. Swint, 456 U.S. 273, 293 (1982) 

 8    (chastising the Court of Appeals for “fail[ing] to remand for further 

 9    proceedings” after determining that “the District Court had failed to 

10    consider relevant evidence” and instead making “its own 

11    determinations”). 

12          In sum, proceeding to decision while willfully ignoring 

13    relevant materials would breed judicial inefficiency and produce an 

14    outcome contrary to that which might result from consideration of 

15    additional materials that—through no fault of Mr. Florez’s—were 

16    unavailable to him at the time the FOIA request was made. 




                                        ‐30‐ 
                                    FLOREZ V. CIA 

 1          C.     Jacobson Remand 

 2          In the interests of judicial economy and orderly resolution of 

 3    this matter, we find prudent a limited remand to the District Court 

 4    pursuant to our practice under United States v. Jacobson, 15 F.3d 19, 

 5    22 (2d Cir. 1994).  The remand permits the District Court to 

 6    reconsider its prior conclusion in light of the FBI Disclosures, and 

 7    any additional materials it permits the parties to submit, see N.Y. 

 8    Times, 756 F.3d at 110 n.8 (explaining that the panel granted “the 

 9    Government’s request for an opportunity to submit new material 

10    concerning public disclosures made after the District Court’s 

11    decision”), and then return its determination to us for consideration 

12    without the need for a new notice of appeal, briefing schedule, and 

13    reassignment to a new panel unfamiliar with the case.  See, e.g., N.Y. 

14    State Citizens’ Coal. for Children v. Velez, 629 F. App’x 92, 94 (2d Cir. 

15    2015) (summary order) (remanding pursuant to Jacobson “[b]ecause 

16    th[e] issue was not raised in the district court,” and “we conclude 




                                          ‐31‐ 
                                   FLOREZ V. CIA 

 1    that it should be addressed in the first instance there”); United States 

 2    v. Persad, 607 F. App’x 83, 84 (2d Cir. 2015) (summary order) 

 3    (remanding pursuant to Jacobson “to address the disputed issue of 

 4    Vermont law and practice in the first instance, and to conduct any 

 5    further fact‐finding that may be required”); Weifang Xinli Plastic 

 6    Prods. Co. v. JBM Trading Inc., 553 F. App’x 42, 44 (2d Cir. 2014) 

 7    (summary order) (remanding pursuant to Jacobson “for the district 

 8    court to supplement the record”). 

 9          Accordingly, we remand to the District Court with 

10    instructions to enter an order stating whether its prior conclusion 

11    that the CIA adequately justified its Glomar response must be 

12    revised in light of the FBI Disclosures and any post‐remand 




                                        ‐32‐ 
                                                  FLOREZ V. CIA 

 1    submissions.14  Within thirty days after such entry, either party may 

 2    restore jurisdiction to this panel by filing a letter with the Clerk of 

 3    this Court; this letter, not to exceed twenty double‐spaced pages, 

 4    should set forth the grounds for claiming error in the District Court’s 

 5    decision and attach a copy of the order.  Upon the filing of such a 

 6    letter, the opposing party may file a response of the same maximum 

 7    length within fourteen days.  Oral argument will be scheduled at the 

 8    panel’s discretion.  If neither party files an initial letter within thirty 

 9    days of the order’s entry, appellate jurisdiction will be restored 

10    automatically, and an order affirming the District Court will issue 

11    immediately. 




                                                           
      14 To be clear, we unequivocally pass no judgment on the sufficiency of the 

      agency’s rationale at this juncture.  Nor do we presume to tell the District Court 
      what weight or significance it must attach to the FBI Disclosures.  Further, we 
      note that Congress has recently passed—and the President signed into law—the 
      FOIA Improvement Act of 2016.  See FOIA Improvement Act of 2016, Pub. L. No. 
      114‐185, 130 Stat. 538 (2016).  We express no view as to the effect, if any, of that 
      Act upon FOIA law generally or the CIA’s Glomar response in this case.  We 
      leave these issues to the District Court, equipped with the relevant facts, in the 
      first instance.   


                                                              ‐33‐ 
                                   FLOREZ V. CIA 

 1                                CONCLUSION 

 2          We conclude that the FBI Disclosures are relevant to the issues 

 3    raised in this appeal and that those documents should be considered 

 4    in this case.  Accordingly, we REMAND the case to the District 

 5    Court with instructions to enter an order that states whether its prior 

 6    conclusion that the CIA adequately justified its Glomar response 

 7    must be revised in light of the FBI Disclosures and any post‐remand 

 8    submissions.  Either party may restore appellate jurisdiction by 

 9    filing a letter with the Clerk of this Court, as prescribed above.  In 

10    the interests of judicial economy, any such reinstated appeal will be 

11    assigned to this panel.  The mandate shall issue forthwith. 




                                        ‐34‐ 
 1   DEBRA ANN LIVINGSTON, Circuit Judge, dissenting:  

 2           I  respectfully  dissent  because  the  majority’s  decision  is,  in  my view,  both 

 3   legally  erroneous  and  likely  to  mislead  other  courts  in  future  Freedom  of 

 4   Information  Act  (“FOIA”)  litigation.    The  majority  does  not  reach  the  merits  of 

 5   this  appeal,  which  arises  from  a  FOIA  request  by  Sergio  Florez,  who  seeks 

 6   records  from  the  Central  Intelligence  Agency  (“CIA”)  concerning  his  deceased 

 7   father,  Dr.  Armando  J.  Florez  (“Dr.  Florez”),  a  Cold  War‐era  Cuban  diplomat 

 8   who  ultimately  defected  to  the  United  States.    Instead,  it  determines  that 

 9   declassified documents concerning Dr. Florez that were released by the Federal 

10   Bureau of Investigation (“FBI”) during the pendency of this appeal are relevant 

11   to  the  CIA’s  position  (reaffirmed  after  review  of  the  FBI  documents)  that  the 

12   existence  or  nonexistence  of  responsive  records  in  the  CIA’s  possession 

13   constitutes  information  exempt  from  disclosure  pursuant  to  FOIA,  rendering  a 

14   Glomar  response  appropriate.1    Maj.  Op.  at  15‐17.    The  majority  remands  to  the 



             1  This  Circuit  joined  the  D.C.,  First,  Seventh,  and  Ninth  Circuits  in  recognizing 
     the  propriety  of  a  Glomar  response  in  2009.    As  this  Court  then  noted,  “[t]he  Glomar 
     doctrine  is  well  settled  as  a  proper  response  to  a  FOIA  request  because  it  is  the  only 
     way in which an agency may assert that a particular FOIA statutory exemption covers 
     the  ‘existence  or  nonexistence  of  the  requested  records’  in  a  case  in  which  a  plaintiff 
     seeks such records.”  Wilner v. N.S.A., 592 F.3d 60, 68 (2d Cir. 2009) (quoting Phillippi v. 
     C.I.A.,  546  F.2d  1009,  1012  (D.C. Cir.  1976)).    The  Court  “join[ed]  our  sister  Circuits  in 
     holding that ‘an agency may refuse to confirm or deny the existence of records where to 


                                                        1 
 1   district  court  for  that  court  to  consider,  in  the  first  instance,  whether  these  FBI 

 2   disclosures  affect  its  conclusion  that  the  CIA’s  explanation  for  invoking  FOIA 

 3   Exemptions  (b)(1)  and  (b)(3)  and  declining  to  confirm  or  deny  the  existence  of 

 4   responsive records appears “logical and plausible” and is thus sufficient.  Id. at 

 5   15 (quoting Ctr. for Constitutional Rights v. C.I.A., 765 F.3d 161, 168 (2d Cir. 2014)); 

 6   see  Wilner,  592  F.3d  at  69‐70,  73  (noting  that  in  evaluating  an  agency’s  Glomar 

 7   response,  agency  affidavits  are  to  be  afforded  “substantial  weight”  and  are 

 8   sufficient when those affidavits describe the justifications for nondisclosure with 

 9   “reasonably  specific  detail”  and  the  basis  for  invoking  an  exemption  “appears 

10   logical or plausible”).   

11          Respectfully,  it  is  the  legal  determination  that  the  FBI  disclosures  are 

12   relevant to the disposition of this matter with which I disagree.  I conclude that 

13   the Government is correct in its contention that the FBI disclosures “do not bear 

14   on this Court’s consideration of the issues raised on appeal,” Gov’t Letter Br. 3, 

15   so that there is no basis in FOIA or the cases construing it for the remand that the 




     answer the FOIA inquiry would cause harm cognizable under a[ ] FOIA exception.’”  Id. 
     (second  alteration  in  original)  (quoting  Gardels  v.  CIA,  689  F.2d  1100,  1103  (D.C.  Cir. 
     1982)). 


                                                      2 
 1   majority directs.2  Accordingly (and unlike the majority) I would reach the merits 

 2   and would affirm the judgment of the district court. 

 3                                               *       *       * 

 4           At the start, the FBI disclosures at issue, made pursuant to a separate FOIA 

 5   request  by  Florez  to  the  FBI,  do  not  even  mention  the  CIA,  much  less  the 

 6   existence or nonexistence of a classified relationship between Dr. Florez and the 

 7   CIA, or the existence or nonexistence of Agency records regarding him.  In such 

 8   circumstances, it is difficult to discern (to say the least) how these FBI documents 

 9   could  affect,  in  any  way,  the  adequacy  of  the  CIA’s  showing  (supported  by 

10   declaration) that its Glomar response to Florez’s FOIA request was appropriate — 

11   that information regarding the existence or nonexistence of records in the CIA’s 

12   possession  is  exempt  from  disclosure  under  two  separate  FOIA  exemptions.  

13           The  majority  principally  asserts  that  the  FBI  disclosures  may  call  into 

14   question whether revealing the existence or nonexistence of records in the CIA’s 

              In remanding to the district court, the majority suggests that it is proceeding “in 
             2

     [the] precise manner” requested by the CIA.  Maj. Op. at 26.  This is incorrect.  The CIA 
     has  asserted that the  FBI’s disclosures “do  not  affect  the disposition of  this  case,” that 
     the  FBI’s  decision  to release information  regarding  Dr.  Florez “does not cast doubt  on 
     the  propriety  of  the  CIA’s  claimed  exemptions,”  and  that,  accordingly,  the  FBI 
     documents  “do not bear on  this Court’s consideration of the  issues  raised  on  appeal.”  
     Gov’t Letter Br. 2‐3.  The Government requests remand only in a footnote, id. at 3 n.2, 
     and  only  in  the  event  that  this  Court  rejects,  as  it  has,  the  CIA’s  position  that  the  FBI 
     disclosures  lack  “any  bearing  on  this  Court’s  consideration  of  the  issues  raised  in  this 
     appeal,” id. at 1.       


                                                         3 
 1   possession relevant to Dr. Florez reasonably could be expected to result in harm 

 2   to the national security.3  Maj. Op. at 17 & n.6.  The FBI records, however, neither 

 3   address  nor  cast  light  on  the  national  security  harms  that  the  CIA  relied  on 

 4   before  the  district  court  in  asserting  its  entitlement  to  FOIA  Exemption  (b)(1):  

 5   inter alia, that confirmation of the existence or nonexistence of responsive records 

 6   reasonably  could  be  expected  to  cause  damage  to  the  national  security  by 

 7   disclosing  “whether  or  not  the  CIA  has  or  had  an  intelligence  interest  in  [Dr.] 

 8   Florez  or  his  associates,”  “whether  or  not  the  CIA  engaged  in  intelligence 

 9   operations  involving  him,  and  the  location  of  those  operations,”  and  whether 

10   “the  CIA  maintained  any  human  intelligence  sources  related  to  an  interest  in 

11   [Dr.]  Florez”  —  the  public  revelation  of  which  could  jeopardize  both  human 

12   intelligence  sources  and  the  Agency’s  credibility  in  maintaining  them.    See  J.A. 

13   49‐52 (emphases added).   

14          These  are  significant  national  security  concerns.    As  the  D.C.  Circuit  has 

15   repeatedly noted, sources abroad, fearing retaliation against themselves or family 

16   and  friends,  “often  refuse  to  aid  the  CIA  absent  assurances  of  confidentiality” 

            3  As  pertinent  here,  FOIA  Exemption  (b)(1),  see  5  U.S.C.  §  552(b)(1),  one  of  the 
     two  separate  exemptions  on  which  the  CIA’s  Glomar  response  was  based,  requires  a 
     showing  that  confirming  or  denying  the  existence  of  responsive  records  “reasonably 
     could be expected to result in damage to the national security,” Exec. Order No. 13526, 
     75 Fed. Reg. 707, 707 (Dec. 29, 2009).      


                                                       4 
 1   that  logically  must  be  honored  “even  decades  after  the  death  of  the  foreign 

 2   national,” lest the Government’s substantial interest in the effective operation of 

 3   its  foreign  intelligence  service  be  thwarted.    Wolf  v.  C.I.A.,  473  F.3d  370,  376‐77 

 4   (D.C.  Cir.  2007);  see  also  Fitzgibbon  v.  C.I.A.,  911  F.2d  755,  761  (D.C.  Cir.  1990) 

 5   (noting that “[i]f potentially valuable intelligence sources come to think that the 

 6   Agency will be unable to maintain the confidentiality of its relationship to them, 

 7   many  could  well  refuse  to  supply  information  to  the  Agency  in  the  first  place” 

 8   (emphasis  omitted)  (quoting  Sims  v.  C.I.A.,  471  U.S.  159,  175  (1985))).    The  FBI 

 9   documents here — which, notwithstanding the majority’s claim to the contrary, 

10   disclose little regarding Dr. Florez and say nothing at all about any connection to 

11   the CIA — are simply not helpful in assessing the logic and plausibility of such 

12   concerns in the present case.  Indeed, the majority’s claim to the contrary hinges 

13   on  reframing  the  CIA’s  asserted  national  security  interest  as  involving  a 

14   generalized concern with “masking the government’s intelligence interest (if any) 

15   in  Dr.  Florez”  —  a  reframing  that,  however  subtle,  simply  gainsays  the 

16   significant  national  security  concerns  associated  with  and  peculiar  to  the 

17   effective  operation  of  this  country’s  foreign  intelligence  service.    Maj.  Op.  at  17 

18   (emphasis added).       




                                                     5 
 1          At any rate, all this is somewhat beside the point.  For as it turns out, only 

 2   one of the two exemptions on which the district court based its decision (each of 

 3   which  provides  a  separate  and  independent  basis  for  a  Glomar  response)  even 

 4   requires  a  showing  that  confirming  or  denying  the  existence  of  responsive 

 5   records  reasonably  could  be  expected  to  result  in  damage  to  the  national 

 6   security.  See 5 U.S.C. § 552(b)(1); see also Exec. Order No. 13526, 75 Fed. Reg. 707, 

 7   707  (Dec.  29,  2009).    The  other,  FOIA  Exemption  (b)(3),  provides  simply  that 

 8   FOIA’s  disclosure  requirements  do  not  apply  to  matters  “specifically  exempted 

 9   from  disclosure  by  statute.”    5  U.S.C.  §  552(b)(3).    As  the  Supreme  Court  has 

10   stated,  this  exemption  “applies  to  records  that  any  other  statute  exempts  from 

11   disclosure,  thus  offering  Congress  an  established,  streamlined  method  to 

12   authorize  the  withholding  of  specific  records  that  FOIA  would  not  otherwise 

13   protect.”   Milner  v.  Dep’t  of  Navy, 131  S.  Ct.  1259, 1271  (2011)  (citation  omitted).  

14   The sole issue for decision regarding the applicability of FOIA Exemption (b)(3), 

15   moreover,  as  we  have  noted,  “is  the  existence  of  a  relevant  statute  and  the 

16   inclusion of withheld material within the statute’s coverage.”  Wilner, 592 F.3d at 

17   72  (quoting  Ass’n  of  Retired  R.R.  Workers,  Inc.  v.  U.S.  R.R.  Ret.  Bd.,  830  F.2d  331, 

18   336 (D.C. Cir. 1987)).   




                                                      6 
 1          Both  statutory  provisions  on  which  the  district  court  relied  —  Section 

 2   102(A)(i)(1)  of  the  National  Security  Act  of  1947,  as  amended,  50  U.S.C.  § 

 3   3024(i)(1), pursuant to which the Director of National Intelligence “shall protect 

 4   intelligence  sources  and  methods  from  unauthorized  disclosure,”  and  Section  6 

 5   of  the  Central  Intelligence  Agency  Act  of  1949,  as  amended,  50  U.S.C.  §  3507, 

 6   exempting  the  CIA  specifically  from  the  provisions  of  any  law  requiring  the 

 7   disclosure  of  the  functions  of  Agency  personnel  —  qualify  as  statutes  of 

 8   exemption  (a  point  Florez  does  not  dispute  on  appeal).    In  such  circumstances, 

 9   our  inquiry  is  limited  to  the  simple  question  whether  the  withheld  information 

10   “falls within the statute.”4  Larson, 565 F.3d at 868; accord Wilner, 592 F.3d at 72.  



            4   The  majority  seriously  downplays  the  significance  of  the  CIA’s  reliance  on 
     FOIA  Exemption  (b)(3),  contending  that  “the  CIA  has  proffered  a  single  general 
     rationale  with  respect  to  both  Exemptions.”    Maj.  Op.  18  n.6.    This  is  incorrect.    The 
     CIA’s Exemption (b)(3) rationale focuses on the specific statutory provision at issue and 
     the  materials  it  protects  —  not  on  the  potential  effects  of  disclosure  on  the  national 
     security.  The declaration of Martha M. Lutz, Chief of the CIA’s Litigation Support Unit, 
     states specifically regarding the claimed exemption under the National Security Act, for 
     instance,  that  “acknowledging  the  existence  or  nonexistence  of  records  reflecting  a 
     classified  connection  to  the  CIA  would  reveal  information  that  concerns  intelligence 
     sources and methods, which the National Security Act is designed to protect.”  J.A. 55.  
     Once the  National  Security Act  has  been invoked pursuant to FOIA  Exemption (b)(3), 
     our inquiry focuses narrowly on the question “whether the withheld material relates to 
     intelligence sources and methods.”  Larson v. Dep’t of State, 565 F.3d 857, 865 (D.C. Cir. 
     2009);  see  also  Fitzgibbon,  911  F.2d  at  761  (noting  that  Exemption  (b)(3)  “differs  from 
     other  FOIA  exemptions  in  that  its  applicability  depends  less  on  the  detailed  factual 
     contents of specific documents; the sole issue for decision is the existence of a relevant 
     statute  and  the  inclusion  of  withheld  material  within  the  statute’s  coverage”  (quoting 


                                                       7 
 1   Moreover,  regarding  the  National  Security  Act  exemption,  in  particular,  the 

 2   Supreme Court has recognized that its plain language (requiring the Director to 

 3   protect  intelligence  sources  and  methods  from  unauthorized  disclosure)  “may 

 4   not  be  squared  with  any  limiting  definition”  such  as  one  protecting  “only 

 5   confidential  or  nonpublic  intelligence  sources.”    Sims,  471  U.S.  at  169‐70,  173 

 6   (noting that Congress intended National Security Act exemption “to protect the 

 7   secrecy and integrity of the intelligence process” and that this Act commits broad 

 8   power to the Director “to control the disclosure of intelligence sources”).5  Given 

 9   that  the  FBI  disclosures  here  do  not  even  discuss  the  CIA  or  its  activities,  it  is 

10   hard  to  fathom  how  these  disclosures  could  possibly  impact  the  logic  and 

11   plausibility  of  the  CIA’s  representation  that  a  Glomar  response  is  appropriate 

12   pursuant  to  FOIA  Exemption  (b)(3)  —  that  “acknowledging  the  existence  or 

13   nonexistence  of  [CIA]  records  .  .  .  would  reveal  information”  likely  to  lead  to 

14   unauthorized disclosures regarding its sources and methods and its clandestine 


     Ass’n  of  Retired  R.R.  Workers,  830  F.2d  at  336)).    The  majority  simply  elides  this 
     distinction between Exemptions (b)(1) and (b)(3). 
              
             5  See  also  Wolf,  473  F.3d  at  378  (noting  in  the  context  of  FOIA  Exemption  (b)(3) 

     that  the  Supreme  Court  “gives  even  greater  deference  to  CIA  assertions  of  harm  to 
     intelligence sources and methods under the National Security Act” then in the context 
     of  the  (b)(1)  exemption);  Students  Against  Genocide  v.  Dep’t  of  State,  257  F.3d  828,  835 
     (D.C. Cir. 2001) (same); Fitzgibbon, 911 F.2d at 766 (same). 
              


                                                        8 
1   intelligence  activities.    J.A.  55;  see  also  Gardels,  689  F.2d  at  1105  (regarding 

2   Exemption  (b)(3),  “[t]he  test  is  not  whether  the  court  personally  agrees  in  full 

3   with  the  CIA’s  evaluation  of  the  danger  —  rather,  the  issue  is  whether  on  the 

4   whole  record  the  Agency’s  judgment  objectively  survives  the  test  of 

5   reasonableness,  good  faith,  specificity,  and  plausibility  in  this  field  of  foreign 

6   intelligence  in  which  the  CIA  is  expert  and  given  by  Congress  a  special  role.”).  

7   The  majority  does  not  plumb  the  mystery  of  how  these  documents  could  be 

8   relevant to the CIA’s Exemption (b)(3) showing, or even attempt to do so.6     



           6   The majority contends that the FBI documents reflect that “the FBI maintained 
    an active interest in Dr. Florez for well over a decade.”  Maj. Op. at 19.  Even if this were 
    the case, it in no way undercuts the CIA’s assertion that information as to the existence 
    or  nonexistence  of  documents  in  its  possession  reflecting  a  classified  connection  to  the 
    CIA constitutes information concerning intelligence sources and methods that is exempt 
    from FOIA disclosure by the National Security Act — an assertion to which this Court 
    owes deference.  See Wolf, 473 F.3d at 378; Students Against Genocide, 257 F.3d at 836.  
             
            At any rate, after careful review, not the “casual[]” one the majority inexplicably 
    charges me with, see Maj. Op. at 18, I read the FBI disclosures very differently.  Far from 
    establishing  the  FBI’s  “active”  interest  in  Dr.  Florez  and  providing  a  “wealth  of 
    information”  about  him,  see  Maj.  Op.  at  19,  these  documents,  which  total  under  60 
    pages amassed over ten years, offer precious little insight into Dr. Florez beyond basic 
    biographical  information  and  speculation  about  his  personal  life.    Nearly  half  of  the 
    documents  divulge  no  information  about  him  whatsoever.    Some  of  the  more  reliable 
    information concerning him, moreover, appears to come from two newspaper clippings 
    among  the  documents,  one  announcing  his  appointment  as  chargé  d’affaires  in 
    Washington, D.C. and the other his defection from the Castro regime.   
             
            To  be  sure,  the  FBI  maintained  a  file  on  Dr.  Florez  and  copied  certain  agencies 
    (not  including,  of  course,  the  CIA)  on  certain  documents.    Bureau  offices  on  occasion 


                                                      9 
 1          The FBI documents say nothing about the CIA’s interest or lack of interest 

 2   in Dr. Florez, nor do they address Agency sources and methods or the functions 

 3   of  Agency  personnel  —  the  very  matters  protected  from  disclosure  by  the 

 4   exemptions  that  the  CIA  has  asserted.    I  thus  cannot  agree  that  these  records 

 5   even  potentially  affect  the  conclusion,  already  drawn  by  the  district  court,  that 

 6   the CIA has adequately shown that the claimed exemptions apply by providing 

 7   “explanations of potential harm to national security” that are “both ‘logical’ and 

 8   ‘plausible’”  and  by  demonstrating  that  “acknowledging  the  existence  or 

 9   nonexistence of the records [Florez] seeks could reasonably be expected to lead to 

10   the  unauthorized  disclosure  of  intelligence  sources  and  methods  as  well  as 


     exchanged whatever information they had about him, particularly (and unsurprisingly, 
     given the FBI’s domestic counterintelligence orientation) when Dr. Florez was stationed 
     in  Washington,  D.C.  and,  years  later,  when  he  decided  to  defect  to  the  United  States.  
     The  fact  that  the  Bureau  periodically  communicated  the  scant  information  it  had 
     concerning Dr. Florez internally and with specified external agencies, however, hardly 
     reveals  the  kind  of  defined,  concrete  interest  that  could  even  conceivably  be  of 
     “appreciable  probative  value”  in  assessing  whether  the  CIA,  a  separate  agency  with 
     interests,  sources,  and  methods  of  its  own,  met  its  burden  in  justifying  its  Glomar 
     response.  Id. at 16.   
              
             The  majority  does  not  even  endeavor  to  set  out  the  string  of  logical  inferences 
     that  are  necessary  to  establish  the  relevance  of  this  material  to  the  CIA’s  assertion  of 
     FOIA Exemptions (b)(1) and (b)(3).  It cannot, and for a simple  reason.  The mere fact 
     that the FBI maintained some interest in a foreign diplomat who was stationed in this 
     country  for  a  period  and  who  eventually  defected  here  —  the  only  non‐conjectural 
     conclusion that one may reach from these documents — is simply not germane  to the 
     question  whether  the  CIA’s  invocation  of  FOIA  Exemptions  (b)(1)  and  (b)(3)  is 
     adequately supported.    


                                                      10 
 1   clandestine  intelligence  activities,”  which  are  at  the  core  of  the  functions  of 

 2   Agency personnel.  Florez v. C.I.A., 2015 WL 728190, *6, *8 (S.D.N.Y. Feb. 19, 2015) 

 3   (quoting Wilner, 592 F.3d at 73). 

 4                                                    *  *  * 

 5          The majority cannot explain how these FBI documents, which do not even 

 6   mention the CIA, much less any relationship between the CIA and Dr. Florez, are 

 7   relevant to assessing the logic and plausibility of the Agency’s justification for its 

 8   Glomar  response.    Faced  with  this  difficulty,  the  majority  faults  me  for  even 

 9   pointing out that the FBI documents do not mention the CIA, asserting that to do 

10   so is inconsistent with my real position that the disclosures of one federal agency 

11   “are never relevant and must be wholly disregarded” in assessing the propriety 

12   of another agency’s Glomar response.  Maj. Op. 20 (emphasis added).  I take no 

13   such position, however, as to hypothetical cases not presently before this panel, 

14   nor  do  I  pronounce,  as  the  majority  repeatedly  charges,  “a  rule  limiting  the 

15   evidence  a  district  court  may  consider  in  a  Glomar  inquiry.”    Id.  at  23.    I  do  no 

16   more  than  conclude  (contrary  to  the  majority)  that  these  FBI  documents, 

17   suggesting  (albeit  without  particulars,  and  to  a  limited  degree)  that  the  FBI 

18   maintained  some  interest  in  Dr.  Florez  for  some  period  of  time,  are  simply  not 




                                                    11 
 1   relevant to the question whether the CIA’s justification for its Glomar response in 

 2   this case is plausible and makes sense.   

 3           The  majority  also  charges  me  with  “exclusive  reliance  on  the  official 

 4   acknowledgment doctrine,” id. at 23, which it says I use to “propagat[e] a per se 

 5   rule  barring  consideration  of  third  party  disclosures  on  the  sufficiency  of  an 

 6   agency’s Glomar response,” id. at 22 n.8.  Again, I urge no such rule.  That said, 

 7   however, I cannot agree that this doctrine is not properly considered in assessing 

 8   the question whether these FBI documents are relevant to the CIA’s rationale for 

 9   its Glomar response.   Indeed, my conclusion that they are not is only reinforced 

10   through  more  general  consideration  of  the  FOIA  statute  and  Glomar  doctrine 

11   itself.   

12           The  FOIA  statute  recognizes  different  agencies’  divergent  missions, 

13   interests, and methods, see 5 U.S.C. § 552 (requiring disclosure on an agency‐by‐

14   agency  basis),  and  it  is  well  established  that  the  disclosure  of  material  by  one 

15   agency  will  not  be  attributed  to  another,  so  as  to  forestall  the  second  agency’s 

16   recourse to appropriate FOIA exemptions.  See Wilson v. C.I.A., 586 F.3d 171, 186 

17   (2d  Cir.  2009)  (“[T]he  law  will  not  infer  official  disclosure  of  information 

18   classified by the CIA from . . . release of information by another agency, or even 




                                                  12 
 1   by  Congress.”);  see  also  Moore  v.  C.I.A.,  666  F.3d  1330,  1333  n.4  (D.C.  Cir.  2011) 

 2   (release  of  a  document  “by  the  FBI”  cannot  constitute  “an  official 

 3   acknowledgment by the CIA”); Frugone, 169 F.3d at 774‐75 (upholding the CIA’s 

 4   ability  to  make  a  Glomar  response  despite  official  disclosure  of  the  same 

 5   information  by  the  Office  of  Personnel  Management).    In  the  Glomar  context 

 6   specifically, moreover, courts have long recognized the danger in “requiring [an 

 7   agency] to break its silence” as a result of “statements made by another agency.”  

 8   Frugone,  169  F.3d  at  775.    Agencies  have  different  missions.    “[I]t  is  logical  to 

 9   conclude” regarding a foreign intelligence service like the CIA, for instance, “that 

10   the  need  to  assure  confidentiality”  to  human  intelligence  sources  and  to  foster 

11   confidence  in  such  assurances  vis‐à‐vis  past,  present,  and  future  sources  may 

12   require  “neither  confirming  nor  denying  the  existence  of  records”  regarding 

13   foreign  nationals  —  whether  or  not  they  be  subjects  of  interest  or  persons  with 

14   whom the Agency maintained a relation — for many years.  Wolf, 473 F.3d at 377; 

15   see also Fitzgibbon, 911 F.2d at 763‐64 (noting “compelling interest” in protecting 

16   both  national  security  information  and  “the  appearance  of  confidentiality  so 

17   essential  to  the  effective  operation  of  our  foreign  intelligence  service”  (quoting 




                                                   13 
 1   Sims, 471 U.S. at 175)).  Other agencies may not share this concern at all, or to the 

 2   same degree.    

 3          The  majority  acknowledges  that,  provided  an  agency  has  established  a 

 4   proper basis for a Glomar response, an agency is not required to break its silence 

 5   “as  a  result  of  ‘statements  made  by  another  agency.’”    Maj.  Op.  at  22  (quoting 

 6   Frugone, 169 F.3d at 775).  The majority asserts that this precedent is inapplicable 

 7   here,  however,  because  the  majority  is  not  “imput[ing]  the  FBI’s  decision  to 

 8   disclose  information  about  Dr.  Florez  to  the  CIA,  or  suggest[ing]  that  the  FBI 

 9   Disclosures  necessarily  preclude  the  CIA’s  right  to  assert  a  Glomar  response.”  

10   Maj. Op. at 22‐23.  Instead, the majority asserts, “we simply conclude that the FBI 

11   Disclosures are relevant evidence — unavailable to the District Court at the time 

12   of its initial decision — bearing upon the sufficiency of the justifications set forth 

13   by the CIA in support of its Glomar response.”  Maj. Op. at 23.   

14          But  how  can  these  documents  be  relevant,  given  that  they  do  not  even 

15   mention  the  CIA,  when  the  declarations  supporting  the  CIA’s  claimed 

16   exemptions  are  centrally  concerned  with  harms  associated  with  revealing  the 

17   existence  or  nonexistence  of  documents  reflecting  a  classified  connection  to  the 

18   CIA,  in  its  role  as  the  United  States’  foreign  intelligence  service?    With  respect, 




                                                   14 
1   the  majority  is  cavalier,  I  conclude,  in  its  dismissal  of  the  official 

2   acknowledgement  doctrine’s  relevance  to  this  case.    If,  on  remand,  the  district 

3   court  were  to  determine  that  the  FBI  documents  render  illogical  or  implausible 

4   the CIA’s affidavits (how the district court could reach such a conclusion, given 

5   the FBI disclosures themselves, I cannot say), that conclusion would produce the 

6   “anomalous result” of one agency’s revelations obligating disclosure of classified 

7   material by another.  Frugone, 169 F.3d at 775.  The majority’s error in deeming 

8   these  irrelevant  documents  germane  thus  appears  to  invite  by  the  back  door 

9   what the official acknowledgement doctrine prohibits at the front. 7    



           7   The  “official  acknowledgment”  case  law,  as  I  read  it,  has  two  animating 
    principles.  The cases ordering disclosure on the basis of official acknowledgment tend 
    to  emphasize  the  first  of  these:  that  an  agency,  having  already  disclosed  certain 
    classified  information,  cannot  later  refuse  to  confirm  or  deny  the  existence  or 
    nonexistence of that information.  See, e.g., N.Y. Times Co. v. Dep’t of Justice, 756 F.3d 100, 
    122  (2d  Cir.  2014);  Wolf,  473  F.3d  at  379.    The  cases  rejecting  arguments  of  official 
    acknowledgment,  however,  at  least  when  those  arguments  rely  on  disclosures  by  a 
    third party (often another agency), point to the harm of using one agency’s disclosures 
    as a “FOIA backdoor” to obligate another agency to reveal classified information.  See, 
    e.g., Wilson, 586 F.3d at 186; Frugone, 169 F.3d at 775. 
     
            To be sure, these courts did not address the novel theory of relevance before us 
    here.    Nevertheless,  they  uniformly  resisted  any  temptation  to  reconsider  the 
    responding  agency’s  justification  for  its  Glomar  response  in  light  of  third  party 
    disclosures.    As  the  D.C.  Circuit  put  it  in  Frugone,  in  discussing  the  National  Security 
    Act  exemption,  “[c]ommon  sense  suggests  that  [those  charged  with  the  protection  of 
    intelligence  sources  and  methods]  must  have  authority  to  maintain  secrecy 
    commensurate  with  [this  statutory]  responsibility,”  notwithstanding  another  agency’s 
    disclosures.    169  F.3d  at  775.    Here,  although  styled  as  an  evidentiary  matter  distinct 


                                                     15 
 1          With respect, I simply cannot see the basis on which these FBI documents 

 2   are relevant to the Glomar inquiry that the district court has already undertaken.  

 3   As  we  have  said,  “[i]n  evaluating  an  agency’s  Glomar  response,  a  court  must 

 4   accord  ‘substantial  weight’  to  the  agency’s  affidavits,  ‘provided  [that]  the 

 5   justifications for nondisclosure are not controverted by contrary evidence in the 

 6   record or by evidence of . . . bad faith.’”  Wilner, 592 F.3d at 68 (quoting Minier v. 

 7   C.I.A., 88 F.3d 796, 800 (9th Cir. 1996)); see also Wolf, 473 F.3d at 234 (noting that 

 8   courts “conducting de novo review in the context of national security concerns . . . 

 9   ‘must accord substantial weight to an agency’s affidavit concerning the details of 

10   the  classified  status  of  the  disputed  record’”  (quoting  Miller  v.  Casey,  730  F.2d 

11   773,  776  (D.C.  Cir.  1984))).    There  is  no  evidence  of  bad  faith  here,  and  the  FBI 

12   documents are in no way contrary to the justifications for nondisclosure already 

13   proffered by the CIA.  In such circumstances, a court “should not conduct a more 

14   detailed  inquiry  to  test  the  agency’s  judgment  and  expertise  or  to  evaluate 

15   whether  the  court  agrees  with  the  agency’s  opinions.”    Larson,  565  F.3d  at  865; 

16   accord  Wilner,  592  F.3d  at  76;  see  also  Students  Against  Genocide,  257  F.3d  at  835 



     from  the  “official  acknowledgment”  doctrine,  the  majority’s  theory  of  relevance 
     implicates  the  same  concern:  that  Congress  could  not  have  intended  the  “anomalous 
     result” that disclosures by one agency could open the door to compelled disclosure by 
     another.  See id.  


                                                    16 
 1   (noting  that  “the  assessment  of  harm  to  intelligence  sources  and  methods  is 

 2   entrusted to the Director of Central Intelligence, not to the courts”).  To rely on 

 3   these  documents  as  a  basis  for  remand  is  to  “second‐guess  the  predictive 

 4   judgments  made  by  the  government’s  intelligence  agencies”  in  precisely  the 

 5   manner we have in the past eschewed.  Wilner, 592 F.3d at 76 (quoting Larson, 565 

 6   F.3d at 865). 

 7          I  conclude,  for  substantially  the  reasons  set  out  in  the  district  court’s 

 8   careful and thorough opinion, that the CIA met its burden in justifying its Glomar 

 9   response.  Because I can discern no basis on which the FBI disclosures draw into 

10   question the CIA’s explanations as to why information regarding the existence or 

11   nonexistence of records in its possession is exempted from disclosure by FOIA, I 

12   respectfully dissent from the majority’s decision to remand and would, instead, 

13   affirm.   




                                                 17